                      IN THE UNITED STATES DISTRICT COURT FOR

                              THE EASTERN DISTRICT OF WISCONSIN


HUPY & ABRAHAM, S.C.,

                 Plaintiff,

v.                                                            Case No: 2:21-CV-00577-JPS

QUINTESSA MARKETING, LLC,

            Defendant.
______________________________________________________________________________

                   AFFIDAVIT OF HANNAH DOCKENDORFF
______________________________________________________________________________

          I, Hannah E. Dockendorff, being first duly sworn on oath, depose and state that:

          1.     I make this Affidavit based on personal knowledge in Support of the Plaintiff’s

Emergency Motion for a Preliminary Injunction.

          2.     That I work with the attorney of record, Attorney Todd R. Korb, for the Plaintiff

in the above-entitled action and make this Affidavit in support of the Plaintiff’s Response to

Defendant’s Motion to Dismiss.

          3.     I was informed by Attorney Todd Korb’s paralegal that she was told by this Court

that before a hearing on a preliminary injunction can be held, both parties need to file

documentation demonstrating the completion of discovery. I was subsequently asked to look into

whether or not there were any Local Rules of Federal Rules providing guidance on discovery

completion prior to a hearing regarding a preliminary injunction. I found no rules guiding this

matter.
       4.      Under the Federal Rules of Civil Procedure (hereinafter “FRCP”) Rule 65(a)(1),

the moving party is required to give notice to the adverse party before the court may issue the

preliminary injunction. The rule is silent about when notice must be given.

       5.      Under FRCP Rule 6(c) states that any motion must be served, along with notice of

the hearing thereof, at least fourteen (14) days, before the time set for the hearing. Accordingly, I

interpreted that the notice under FRCP Rule 65(a)(1) should be served on the adverse party at

least fourteen (14) days before the preliminary-injunction hearing.

       6.      Although FRCP Rule 65(a)(1) does not define what constitutes proper notice, In

re Lease Oil Antitrust Litigation (No. II), 200 F.3d 317 (5th Cir. 2000), held that providing a

copy of the motion and a specification of the time and place of the hearing are adequate.

       7.      On May 28, 2021, I called Judge Stadtmueller’s office to get guidance on how to

get a hearing scheduled for the Plaintiff’s injunctive motion. I spoke with a woman who

identified herself as Ashley. I explained that Plaintiff’s counsel had filed an emergency

injunction motion on May 7, 2021, but had yet to receive a hearing date or briefing scheduling

on this matter. Moreover, I explained how under FRCP Rule 65(a)(1) the Court could not

approve an injunction unless notice has been given but the Plaintiff’s counsel could not provide

notice unless they had an injunction hearing scheduled per FRCP Rule 6(c).

       8.      Ashley explained that Judge Stadtmueller prefers to have a certification signed by

both parties stating that discovery related to the dispute in the injunction is complete. This is to

ensure there is an ongoing dispute and not just some misunderstanding. Ashley said to the best of

her knowledge there was no Local Rule or Federal Rule requiring this; however, she said that she

would follow up with the Judge Statdmueller to confirm this directive.




                                                 2
          9.    That on the same day, Ashley called me back. She wanted verification on which

rules I had concern about. I explained FRCP Rule 65(a)(1) and Rule (6)(c) provide that

Plaintiff’s counsel need to provide notice before the Court can rule on injunctive relief but notice

cannot be given without the Court providing a hearing date to the parties. Ashley said she would

call me back.

          10.   Later that same day, Ashley called me back. She confirmed that Judge

Stadtmueller wants discovery certification signed by all parties and a statement of facts agreed

upon by all parties prior to providing the court date to hear the Plaintiff’s motion for injunctive

relief.

          11.   To the best of my knowledge, no requests discovery has been exchanged between

the parties as of the date of signing this Affidavit.

          DATED at Milwaukee, Wisconsin, this 29th day of June, 2021.




                                                        By: _/s/ Hannah E. Dockendorff _________
                                                            Hannah E. Dockendorff

Sworn to and subscribed before me
this 29th day of June, 2021


_/s/ Tyler J. Tannis_____________
Notary Public, State of Wisconsin.
My commission is permanent.




                                                   3
